Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Johnny Ma on 8/5/2022.
The application has been amended as follows: 
In the Claims:
1. (Currently Amended)  A method of video decoding performed in a video decoder, the method comprising:
receiving a coded video bitstream including a current block that is divided into a plurality of sub-blocks;
performing sub-block based affine motion compensation on the current block to generate a sub-block prediction for each pixel in each sub-block of the current block;
determining one or more spatial gradients for each sub-block prediction;
performing, for each sub-block prediction, prediction refinement with an optical flow process using a respective determined one or more spatial gradients, a motion vector (MV) difference of a MV of the pixel corresponding to the respective sub-block prediction, and bit-depth constraints included in the coded video bitstream; and
adding, for each sub-block prediction, an output of a respective prediction refinement to a respective sub-block prediction to generate a final prediction for each pixel in each sub-block of the current block,
wherein the bit-depth constraints restrict the one or more spatial gradients to a number of bits that is less than or equal to K and the MV difference to a number of bits that is less than or equal to M in the prediction refinement with the optical flow process in which the restricted one or more spatial gradients of the respective sub-block prediction are multiplied by the MV difference of the MV of the pixel corresponding to the respective sub-block prediction, and
wherein K and M are integers.

	9. (Previously Presented) The method of claim 1, wherein the determination of the one or more spatial gradients and performance of the prediction refinement for the current block are performed in accordance with a prediction refinement with optical flow (PROF) process, wherein another block in a same current picture as the current block is decoded in accordance with a bi-directional optical flow (BDOF) process, and wherein the bit-depth constraints further specify that the PROF process for the current block and the BDOF process for the another block share a same process for determining one or more spatial gradient values for the current block and the another block.

	10. (Original) The method of claim 9, wherein the PROF process for the current block and the BDOF process for the another block use a same height and weight to determine the one or more spatial gradient values for the current block and the another block.

	11. (Original) The method of claim 9, wherein the PROF process for the current block and the BDOF process for the another block use a same filter kernel to determine the one or more spatial gradient values for the current block and the another block.

	12. (Original) The method of claim 1, wherein each sub-block has a width W and a height H, and wherein a sub-block center position of each sub-block is ((W-1)/2, (H-1)/2) to derive each MV of each sub-block.

	13. (Previously Presented) The method of claim 12, where the MV difference is calculated for each pixel sample relative to the MV of position ((W-1)/2, (H-1)/2).

	14. (Original) The method of claim 12, wherein in response to a determination that a MV derived using the position ((W-1)/2, (H-1)/2) is a fractional MV, the fractional MV is rounded to a nearest integer.

	15. (Original) The method of claim 14, wherein the fractional MV is rounded to a nearest integer towards infinity.

	16. (Previously Presented) The method of claim 1, wherein each sub-block has a width W and a height H, and wherein a block size used for the prediction refinement is M x N, wherein M is a multiple of W and M > W, and wherein N is a multiple of H, and N is greater than H.

	17. (Previously Presented) The method of claim 16, wherein a padding process is applied at boundaries of each M x N block.

	18. (Original) The method of claim 17, wherein M and N are included in the coded video bitstream.

	19. (Currently Amended) A video decoder for video decoding, comprising: 
processing circuitry configured to:
receive a coded video bitstream including a current block that is divided into a plurality of sub-blocks,
perform sub-block based affine motion compensation on the current block to generate a sub-block prediction for each pixel in each sub-block of the current block,
determine one or more spatial gradients for each sub-block prediction,
perform, for each sub-block prediction, prediction refinement with an optical flow process using a respective determined one or more spatial gradients, a motion vector difference of a MV of the pixel corresponding to the respective sub-block prediction, and bit-depth constraints included in the coded video bitstream, and
add, for each sub-block prediction, an output of a respective prediction refinement to a respective sub-block prediction to generate a final prediction for each pixel in each sub-block of the current block,
wherein the bit-depth constraints restrict the one or more spatial gradients to a number of bits that is less than or equal to K and the MV difference to a number of bits that is less than or equal to M in the prediction refinement with the optical flow process in which the restricted one or more spatial gradients of the respective sub-block prediction are multiplied by the MV difference of the MV of the pixel corresponding to the respective sub-block prediction, and
wherein K and M are integers.

	20. (Currently Amended) A non-transitory computer readable medium having instructions stored therein, which when executed by a processor in a video decoder causes the processor to perform a method comprising:
receiving a coded video bitstream including a current block that is divided into a plurality of sub-blocks;
performing sub-block based affine motion compensation on the current block to generate a sub-block prediction for each pixel in each sub-block of the current block;
determining one or more spatial gradients for each sub-block prediction;
performing, for each sub-block prediction, prediction refinement with an optical flow process using a respective determined one or more spatial gradients, a motion vector difference of a MV of the pixel corresponding to the respective sub-block prediction, and bit-depth constraints included in the coded video bitstream; and
adding, for each sub-block prediction, an output of a respective prediction refinement to a respective sub-block prediction to generate a final prediction for each pixel in each sub-block of the current block,
wherein the bit-depth constraints restrict the one or more spatial gradients to a number of bits that is less than or equal to K and the MV difference to a number of bits that is less than or equal to M in the prediction refinement with the optical flow process in which the restricted one or more spatial gradients of the respective sub-block prediction are multiplied by the MV difference of the MV of the pixel corresponding to the respective sub-block prediction, and
wherein K and M are integers.   

21. (Canceled).
Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483